Citation Nr: 0100633	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  94-48 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



INTRODUCTION

The veteran had active service from January 1943 to April 
1946.

This appeal arose from a September 1993 rating decision 
denying the veteran's claim for service connection for 
bilateral hearing loss.

On August 11, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that the veteran's claim for 
service connection for bilateral hearing loss was not well-
grounded.  The veteran appealed the Board's 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  By order dated July 20, 1999, the 
Court vacated the Board's decision and remanded the matter to 
the Board for compliance with the instructions in the joint 
motion for remand.

The Board, in a January 2000 decision, found the veteran's 
claim to be well-grounded and remanded the case for further 
development.  The case was returned to the Board in November 
2000.


FINDING OF FACT

The veteran's bilateral hearing impairment can not be 
disassociated from the acoustic trauma experienced by the 
veteran in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as the result of service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  The Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical records are incomplete; his 
April 1946 separation examination report shows hearing on a 
whispered voice test was 15/15 in each ear and there was no 
report of ear abnormality.  His report of separation reflects 
that his most significant duty assignment was as a medical 
technician and that he was involved in battles and campaigns 
in Central Europe.

In a May 1982 report of private audiological examination the 
veteran gave a history of a bilateral hearing loss for six or 
seven years.  He indicated that he wore a hearing aid in his 
right ear and wanted to know the reason for his defective 
hearing.  The veteran, who was employed by Kelvinator at the 
time, indicated that he had worked in a high noise area.  
Audiologic examination findings, in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
65

70
LEFT
40
80
60

60

Speech discrimination was 52 percent in the veteran's right 
ear and 56 percent in his left ear.

On a February 1986 private audiologic examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60

55
LEFT
45
70
60

60

Speech discrimination was 52 percent in the veteran's left 
ear and 20 percent in his right ear.

On a May 1986 private audiologic examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
100
90

90
LEFT
75
85
80

80

Speech discrimination in the veteran's left ear was 32 
percent and 20 percent in his right ear.

April 1987 treatment records from Theodore S. Vanderveen, 
M.D., reflect that the veteran was seen for audiologic 
evaluation and evaluation of his hearing aid system.  The 
veteran was reported to have a long history of hearing 
problems and related that he was told that he had nerve 
damage.  The veteran indicated that he worked around a shop 
for thirty years at Kelvinator.  He had occasional right-
sided tinnitus.  Audiologic findings, in pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
95
90

85
LEFT
80
85
75

70

Speech discrimination in the veteran's left ear was 56 
percent and 16 percent in his right ear.  It was concluded 
that he had a severe to profound sensorineural hearing loss 
in his right ear and a severe sensorineural hearing loss in 
his left ear.

A Department of Veterans Affairs (VA) audiologic examination 
of the veteran was conducted in August 1993.  At that time he 
gave a history of increasing loss of hearing sensitivity, 
bilaterally, since his participation in the Battle of the 
Bulge in service.  It was reported that his background was 
negative for a history of occupational/recreational noise 
exposure and he indicated that a physician in the 1960's had 
said his hearing loss was due to extreme noise exposure.  The 
veteran had worn hearing aids for the past twenty years.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
105
105+
105+
105+
LEFT
75
105
105+
105+
105+

Speech recognition scores on the Maryland CNC test were 0 
percent in the veteran's ears.  It was indicated that 
audiometric data showed profound bilateral sensorineural 
hearing loss.

A hearing on appeal was conducted in April 1995.  At this 
time the veteran and his spouse gave detailed testimony in 
support of the veteran's claim.  The veteran testified that 
he initially noticed his hearing loss when he was 
participating in the Battle of the Bulge when both sides 
bombed a bridge to gain control.  He was a medical technician 
and was unable to hear what a doctor said to him.  The 
veteran said that when he was examined for discharge, he was 
told to get a hearing test but did not want to delay his 
discharge.

The veteran indicated that he had worked as a farmer for the 
first five years after service and the first post service 
physical examination he had was in 1955 when he began work at 
Kelvinator.  He related that in the mid-1950's he saw a 
physician regarding his hearing loss, but the physician had 
died and his treatment records were unavailable.  The 
veteran's spouse testified that when she met the veteran in 
1948, approximately two years after his discharge, she 
noticed at that time that he was having difficulty hearing.

Pursuant to a March 1997 Board remand, another VA audiologic 
examination of the veteran was conducted in September 1997.  
He complained of long term bilateral hearing loss which 
caused him difficulty in all situations.  He gave a history 
of military noise exposure which included bombings and 
occupational noise exposure, including thirty years of 
assembly line work with no hearing protection.  On audiologic 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
105
110
110
110
LEFT
90
110
110
110
110

Speech recognition scores on the Maryland CNC test were 16 
percent in the veteran's right ear and 12 percent in his left 
ear.  Diagnoses included a moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in his left ear.

In a December 1997 statement, K. A. Van Doorne, M.A., CCC-A, 
an audiologist, indicated that the veteran had a severe to 
profound sensorineural hearing loss and was unable to 
function without amplification.  He wore two hearing aids but 
felt they did not perform well in background noise and sought 
improved technology.

In a April 1998 statement, a VA audiologist reported that he 
reviewed the veteran's separation examination and post 
service medical records.  It was noted that, after discharge, 
the veteran had indicated that he worked in a noisy 
environment for thirty years and that in May 1982 the veteran 
said he had had a bilateral hearing loss for six to seven 
years.  The audiologist was of the opinion that, in the 
absence of medical records substantiating a hearing complaint 
from 1946 to approximately 1975, the majority of the 
veteran's hearing loss occurred while he worked at Kelvinator 
and was largely unrelated to any acoustic trauma in service.

Nelson Van Dam, in a November 1999 statement, related that 
for forty-two years, he was an employee at the Kelvinator 
Corporation and that for much of my time during his tenure, 
which began in the late 1940's and ended when the plant 
permanently closed in the late 1980's, he served as chairman 
of the union bargaining committee.  He stated that his duties 
in that position included staying familiar with the working 
conditions in each part of the Kelvinator plant.  He stated 
that. in his position as chairman of the bargaining 
committee, he personally observed the conditions in which the 
veteran worked at Kelvinator and that the veteran was not 
exposed to any loud noises in the course of his employment.

Elena M. Kleifges, the Clinic Director for the Hearing and 
Speech Clinic at Gallaudet University, indicated in a 
November 1999 statement that she had worked as an audiologist 
in a variety of settings.  She noted that she had been at 
Gallaudet University as a clinical supervisor for eight 
years, stated that she currently was certified by and was a 
member of the American Speech, Hearing and Language 
Association and was a member of the American Academy of 
Audiology.

She stated that she had reviewed the documents in the 
veteran's claims file and observed that it was a well known 
fact that exposure to loud noise, be it continuous or 
impulse, could cause a permanent sensorineural hearing loss, 
that impulses greater than 140 decibels were considered 
unsafe and that impulse noise from gunfire and artillery 
could often exceed 140 decibel levels and therefore were 
considered to cause damage to the inner ear resulting in 
sensorineural hearing loss of varying degrees at different 
frequencies.

It was noted that the veteran was exposed to excessive noise 
while in the military from 1943-1946, specifically noise from 
gunfire, tanks and explosions at close range and that this 
type of exposure was consistent with impulse noise exceeding 
140 decibels.  Kleifges noted that the veteran had denied any 
exposure in the work environment at Kelvinator corporation 
where he worked for 30 years and that a letter from a former 
co-worker also stated that the veteran was not exposed to 
noise while employed at Kelvinator Corporation.

It was noted that a review showed that the veteran was not 
seen for an audiological evaluation upon discharge; therefore 
audiometric evidence of hearing loss at that time was not 
available.  Kleifges stated that the only results given were 
those of the archaic whisper test which was in no way 
indicative of hearing loss; she noted that, during a whisper 
test, there was no possibility of determining the level at 
which the tester whispered the information and that all that 
was known was that the veteran was able to hear a voice; this 
only indicated that, at the time, he was able to hear sound, 
but the specific level or frequency could not be determined.  
This was consistent with the information given by the 
veteran's spouse, who reported that she met him shortly after 
this and he was experiencing hearing difficulty at that time.  
It was observed that noise induced hearing loss could be 
progressive in nature and vary by frequency.

It was noted that, contrary to the results of the unreliable 
whisper test, there was some definite evidence in the record 
that the veteran experienced hearing difficulty at the time 
of his discharge as the veteran's spouse reported that, when 
she met him in 1948, she immediately noticed that he had 
difficulty hearing and that the veteran further reported that 
he first sought treatment for his hearing loss in the early 
1950's, before he began working for Kelvinator.  His doctor 
stated at that time that the veteran's hearing loss was 
likely caused by traumatic noise exposure during his service 
in World War II.

Kleifges concluded that, since short duration sound of 
sufficient intensity (e.g., a gunshot or explosion) could 
result in an immediate, severe, and permanent hearing loss, 
it was very likely that exposure to loud noise during World 
War II was a cause of the veteran's hearing loss.  She noted 
that, because of his age, it could be assumed that 
presbycusis (age-related hearing loss) was also a 
contributing factor in the veteran's hearing loss at this 
time.  It was not possible, however, to determine precisely 
what percentage of the veteran's current hearing loss was 
attributable to presbycusis and what percentage was 
attributable to traumatic noise exposure in World War II.

The veteran was examined by the VA in June 2000.  It was 
noted that he reported that he was in military service at the 
Battle of the Bulge and at that time was serving as medical 
technician.  He apparently was housed in a bunker and one 
morning woke up to find that the bunker had been destroyed.  
He subsequently continued on with reasonably normal duties.  
It was indicated that there was no notation of significant 
loss of hearing and that his discharge physical from the 
service noted an essentially normal whispered hearing test.  
The veteran's spouse stated that she initially had met him 
sometime around 1948, and at that time had noticed that she 
needed to repeat herself.

It was noted that the records of the veteran's first 
evaluation for his hearing in approximately 1952, at which 
time he was felt to have a high frequency sensorineural loss, 
by history, were not readily available.  The veteran had had 
multiple tests, showing significant progression in his loss 
predominantly over the last several years.  On examination 
the veteran was noted to have significant difficulties with 
hearing, and had behavior consistent with a significant 
bilateral hearing loss.  It was the opinion of the examiner 
that it was not at least as likely as not that the veteran's 
current hearing loss was related to his noise exposure in the 
service.  This rationale was based upon the fact that he had 
a normal whispered voice test at time of discharge; the 
examiner indicated that this would suggest that he had 
reasonably normal hearing acuity for speech frequencies at 
this point.

The examiner noted that there is one opinion in the record as 
to the probability of progression of noise induced losses.  
The examiner stated that it was his experience that noise 
induced damage occurred at the time of the noise exposure, 
and should not be progressive in nature.  The veteran was 
felt to have a very significant sensory neural loss that he 
had obtained over the years, following his years in service.


Analysis

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, 
specifically, sensorineural hearing loss, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The Board, having carefully reviewed the entire record, notes 
that the record does show that the veteran currently has a 
hearing loss which meets the criteria set out in 38 C.F.R. 
§ 3.385.  The only evidence contemporaneous with the 
veteran's service with respect to the status of his hearing 
is a whispered hearing test showing normal hearing.  However, 
the validity of this test has been called into question.  
While a VA examiner concluded that it was not at least as 
likely as not that the veteran's current hearing loss was 
related to his noise exposure in the service, a VA 
audiologist's opinion in April 1998 does not entirely rule 
out the effect of the veteran's acoustic trauma in service as 
it was stated that, in the absence of medical records 
substantiating a hearing complaint from 1946 to approximately 
1975, that the majority of the veteran's hearing loss 
occurred while he worked at Kelvinator and was largely 
unrelated to any acoustic trauma in service.

The April 1998 opinion suggests that a portion of the 
veteran's hearing loss may well have been related to acoustic 
trauma in service.  A third opinion, from the Clinic Director 
for the Hearing and Speech Clinic at Gallaudet University, 
concludes, after noting that the whispered voice test is 
archaic and that a former co-worker had stated that the 
veteran was not exposed to noise while employed at 
Kelvinator, that it was very likely that exposure to loud 
noise during World War II was a cause of the veteran's 
hearing loss.

The Board has determined that there is an approximate balance 
of positive and negative evidence with respect to whether the 
veteran's current bilateral hearing loss was the result of 
acoustic trauma in service.  As the benefit of the doubt must 
be given to the veteran, we conclude that this bilateral 
hearing loss was incurred in service and that service 
connection should be awarded for this disability.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  The appeal is allowed.



		
	HILARY L. GOODMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

